DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN 109665726 A) in view of Lodder (US 20190096715 A1).

As to claim 1, Cao discloses a degassing machine applied to a degassing system, comprising: a machine body; and a furnace body, including: an upper cover; and a drawer slidably provided (see translation, disclosing “the multiple drawers are respectively sliding connected on the drawer rail,”), and covered by the upper cover.
See the Cao translation, disclosing: 
An edge sealing method of vacuum glass, the edge sealing method to use a set of edge sealing device, edge sealing device comprises a primary chamber, a secondary chamber, a vacuum valve and multiple drawers, main chamber connected with a vacuumizing device; one side of the main chamber face is provided with an inserting opening for the drawer, in the main chamber is provided with multiple drawer guide rail, the multiple drawers are respectively sliding connected on the drawer rail, several drawer main chamber inserted in the main chamber, the main chamber is in a sealed state after all. several drawer of the inside space of the main chamber is divided into multiple layers, and on each layer of the main chamber of the side wall is provided with a heating mechanism, a main chamber with the auxiliary chamber through pipeline, on the pipeline is provided with a vacuum valve;

Cao, however, does not disclose a containing groove, an inner wall of the containing groove being provided with an electric control terminal, an upper cover fixed on a wall of the containing groove, a drawer slidably provided in the containing groove, wherein the drawer is provided with a contact terminal corresponding to the electric control terminal, and is for placing a workpiece, the drawer is for sliding into the containing groove, and the contact terminal is connected with the electric control terminal to energize the drawer.
However, Lodder makes obvious a containing groove, an inner wall of the containing groove being provided, an upper cover fixed on a wall of the containing groove, a drawer slidably provided in the containing groove, wherein the drawer is provided with, and is for placing a workpiece, the drawer is for sliding into the containing groove.  The grooves enable proper operations.

    PNG
    media_image1.png
    347
    410
    media_image1.png
    Greyscale

Additionally, it would have been well known and conventional to have utilized an electric control terminal and a contact terminal corresponding to the electric control terminal and the contact terminal is connected with the electric control terminal to energize the drawer in order to electrically effectuate the actions of Cao and Lodder.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use a containing groove, an inner wall of the containing groove being provided with an electric control terminal, an upper cover fixed on a wall of the containing groove, a drawer slidably provided in the containing groove, wherein the drawer is provided with a contact terminal corresponding to the electric control terminal, and is for placing a workpiece, the drawer is for sliding into the containing groove, and the contact terminal is connected with the electric control terminal to energize the drawer in order to effectuate the operations of the drawers of Cao and Lodder.
 
As to claim 2, it would have been well known and conventional to have utilized one of the contact terminal and the electric control terminal is provided with at least one conductive elastic piece, and another of the contact terminal and the electric control terminal is provided with a conductive plate corresponding to the conductive elastic piece; and after the drawer slides into the containing groove, the conductive elastic piece is elastically abutted against the conductive plate in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 3, it would have been well known and conventional to have utilized wherein: the drawer includes a plate body slidably provided in the containing groove, a heater, and a heat conducting plate connected to the plate body; the plate body is provided with a positioning groove for placing the workpiece; the heater and the heat conducting plate are provided in the positioning groove; the heater is between the heat conducting plate and a bottom wall of the positioning groove; and the contact terminal is provided on the plate body and electrically connected to the heater in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 4, it would have been well known and conventional to have utilized wherein: the plate body is provided with a wedge-shaped edge adjacent to a notch of the positioning groove; the wedge-shaped edge surrounds the notch of the positioning groove; and the wedge-shaped edge is inclined from an outer side of the plate body to a wall of the positioning groove in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 5, it would have been well known and conventional to have utilized wherein: the plate body is further defined with a sealing groove adjacent to the notch of the positioning groove; and the sealing groove surrounds an outer periphery of the wedge-shaped edge in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 6, it would have been well known and conventional to have utilized wherein: the drawer further includes a sealing ring provided in the sealing groove; the sealing ring is provided with an air passage; the degassing system includes an air source mechanism; and the air passage is in communication with the air source mechanism in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 7, it would have been well known and conventional to have utilized wherein: the drawer further includes a drag chain along one side of the plate body and a hose provided in the drag chain; the plate body is provided with an air hole communicating with the sealing groove; and one end of the hose passes through the air hole to communicate with the air passage, and another end of the hose is in communication with the air source mechanism in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 8, it would have been well known and conventional to have utilized wherein: at least two slide rails are provided on a side of the drawer away from the upper cover; the wall of the containing groove is provided with a slide way corresponding to each of the at least two slide rails; and each of the at least two slide rails is slidably provided in a corresponding slide way in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 9, it would have been well known and conventional to have utilized wherein: the upper cover is provided with an air flow channel; the degassing machine includes a pressure control mechanism; the positioning groove is covered by the upper cover; and the air flow channel is in communication with the positioning groove and the pressure control mechanism in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 10, it would have been well known and conventional to have utilized wherein: the degassing machine further includes a driving mechanism provided in the containing groove; the driving mechanism is adjacent to the drawer; and an output shaft of the driving mechanism is connected to the drawer in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 11, it would have been well known and conventional to have utilized wherein the plate body is provided with a wire hole communicating with the positioning groove, the contact terminal is provided on the plate body, and the contact terminal is electrically connected to the heater via the wire hole in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 12, it would have been well known and conventional to have utilized wherein the degassing machine also includes a master control circuit, the electric control terminal is electrically connected to the master control circuit, and the master control circuit is for transmitting electric signals to the drawer through the electric control terminal and the contact terminal in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 13, it would have been well known and conventional to have utilized wherein the contact terminal and the electric control terminal are shrapnel type connectors in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 14, it would have been well known and conventional to have utilized wherein at least one outer cover is provided on the contact terminal and/or the electric control terminal, and the at least one outer cover surrounds the contact end terminal and/or the electric control terminal in order to effectuate the operations of the drawers of Cao and Lodder by protecting the contacts.

As to claim 15, Cao discloses a degassing machine applied to a degassing system, comprising: a machine body defined with, an inner wall; a furnace body, and a drawer slidably provided , a side of the drawer facing the upper cover being provided, the upper cover being provided with an air flow channel; wherein the degassing system includes a pressure control mechanism (the main chamber release atmosphere), and the pressure control mechanism is in communication with the air flow channel; the pressure control mechanism is in communication with the positioning groove through the air flow channel (see the translation, disclosing “”),
Cao does not disclose a containing groove, the containing groove being provided with an electric control terminal; an upper cover fixed on a wall of the containing groove ; a drawer slidably provided in the containing groove; the drawer being provided with a contact terminal corresponding to the electric control terminal; a positioning groove for placing a workpiece and a master control circuit provided in the machine body and electrically connected to the electric control terminal; the drawer is for sliding into the containing groove and covered by the upper cover, and the contact terminal is connected to the electric control terminal.
However, Lodder makes obvious a containing groove, the containing groove being provided with an electric control terminal; an upper cover fixed on a wall of the containing groove ; a drawer slidably provided in the containing groove, a positioning groove for placing a workpiece.  The grooves enable proper operations.

    PNG
    media_image2.png
    347
    410
    media_image2.png
    Greyscale

Additionally, it would have been well known and conventional to have utilized the drawer being provided with a contact terminal corresponding to the electric control terminal and a master control circuit provided in the machine body and electrically connected to the electric control terminal; the drawer is for sliding into the containing groove and covered by the upper cover, and the contact terminal is connected to the electric control terminal in order to electrically effectuate the actions of Cao and Lodder.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to a containing groove, the containing groove being provided with an electric control terminal; an upper cover fixed on a wall of the containing groove ; a drawer slidably provided in the containing groove; the drawer being provided with a contact terminal corresponding to the electric control terminal; a positioning groove for placing a workpiece and a master control circuit provided in the machine body and electrically connected to the electric control terminal; the drawer is for sliding into the containing groove and covered by the upper cover, and the contact terminal is connected to the electric control terminal in order to effectuate the operations of the drawers of Cao and Lodder.

As to claim 16, Cao as modified by Lodder discloses degassing system, wherein the degassing system comprises the degassing machine of claim 1 and a sucker mechanism (“the pipeline is provided with a vacuum valve”) adjacent to the degassing machine.

As to claim 17, Cao as modified by Lodder discloses degassing system, wherein the degassing system comprises the degassing machine of claim 15 and a sucker mechanism (“the pipeline is provided with a vacuum valve”) adjacent to the degassing machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK